Citation Nr: 1613930	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  11-02 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a seizure disorder.


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the claim has been transferred to the Oakland, California RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he incurred a seizure disorder on active duty.
 
Records from Baptist Memorial Hospital dated October 2008 show the Veteran was seen for convulsions.  Electroencephalogram (EEG) testing in December 2008 showed no evidence of epileptiform discharges; the assessment was a generalized seizure disorder.

The Veteran has submitted a lay statement from W.T. dated June 2010 that notes the Veteran may have had symptoms of a seizure disorder in that the Veteran experienced frequent headaches during active duty.  Further, the Veteran has submitted a lay statement from T.B. dated June 2010 that notes the Veteran may have had symptoms of a seizure disorder in service in approximately 2003 while deployed to Misawa, Japan.  This statement notes the Veteran's demeanor changed suddenly and he became unresponsive.

Service treatment notes show symptoms of headache, nausea, and lightheadedness in approximately March 2004.  These records show the Veteran was diagnosed with hypertension in Misawa, Japan in approximately 2003.  The Board finds that an examination is necessary to render a decision under the circumstances of this case.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i)(2015).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure any outstanding VA medical records.

2.  Schedule the Veteran for a VA examination to determine the nature of any seizure disorder.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current seizure disorder was incurred during active service.  The examiner should specifically rule in or out the presence of a seizure disorder.

3.  Thereafter, re-adjudicate and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


